El Juez Asociado Senos AldRey,
emitió la opinión del tribunal.
La demandante apela de una sentencia que declara su demanda sin lugar y para sostener su recurso alega dos motivos, a saber: que la corte inferior cometió error al desestimar su petición de que dictara sentencia por las ale-gaciones y al declarar sin lugar su demanda por insuficien-cia de la prueba.
En la demanda se alega substancialmente que en la fe-cha que menciona viajaba la demandante como pasajera me-diante pago en un ómnibus (guagua) de servicio público.,, propiedad del demandado, y que al doblar una curva del ca-mino con mucha rapidez se reventaron las correas de la goma de repuesto y ésta cayó sobre la carretera, volviendo-hacia arriba, y que al caer pinchó el brazo izquierdo de la. demandante, que tenía apoyado en la baranda de la gua-gua, sufriendo una lesión en él, que le ha causado daños y perjuicios en cantidad de $5,000.
El demandado opuso excepción previa a esa demanda *306alegando que no aduce hechos suficientes para determinar una causa de acción pero fue rechazada por la Corte y en-tonces presentó su contestación jurada.
El día que fue señalado para el juicio y después de ma-nifestar las partes que estaban preparadas para él, solicitó la demandante que fuesen eliminadas por la Corte determi-nadas alegaciones de la contestación por no contener ne-gaciones específicas de ciertos hechos de la demanda, a lo que se opuso el demandado, pero las partes aceptaron la indicación de la Corte de resolver esa cuestión después que se presentase la prueba. La de la demandante consistió en su propia declaración, habiendo admitido el demandado que otras tres personas declararían lo mismo que ella. Esa de-claración es substancialmente igual a lo que dice en su de-manda y no añade hecho o circunstancia alguna que la de-manda no tenga. El demandado no presentó prueba y so-licitó sentencia a su favor, fundado en que la de la deman-dante no es suficiente para sostener una sentencia conde-natoria. La parte apelada no ha comparecido en este re-curso.
La demanda no ha sido mejorada por la prueba. La ex-cepción que a ella opuso el demandado debió ser declarada con lugar, pues no contiene alegación alguna de acto u omi-sión que proveniente de culpa o negligencia haga respon-sable al demandado, de acuerdo con el artículo 1803 del Có-digo Civil, del daño que ha sufrido la demandante. • Por la demanda no puede llegarse a la conclusión de que la goma de repuesto del ómnibus (guagua) reventó las correas que la sujetaban, cayó a la carretera y produjo el daño a la de-mandante porque el demandado o su empleado la amarra-ron o sujetaron al ómnibus en forma tan descuidada o con correas tan deficientes que tenían que reventarse.

En vista de la conclusión a que llegamos no es necesario resolver el primero de los motivos de error alegado y la sentencia apelada debe ser confirmada.